                       Case 1:18-cv-10595-ER Document 18 Filed 12/17/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                       Robert G. Lopez                         )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-CV-10595-ER
              True Religion Sales, LLC et al.                  )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          True Religion Sales, LLC                                                                                     .


Date:          12/17/2018                                                                s/ Taryn J. Gallup
                                                                                         Attorney’s signature


                                                                                     Taryn J. Gallup (TG3200)
                                                                                     Printed name and bar number
                                                                                      Snell & Wilmer L.L.P.
                                                                                       One Arizona Center
                                                                              400 East Van Buren Street, Suite 1900
                                                                                       Phoenix, AZ 85004
                                                                                               Address

                                                                                        tgallup@swlaw.com
                                                                                            E-mail address

                                                                                          (602) 382-6000
                                                                                          Telephone number

                                                                                          (602) 382-6070
                                                                                             FAX number
